Case 4:20-cv-03056-DMR Document 79-4 Filed 09/14/20 Page 1 of 14




                EXHIBIT D
                        Case 4:20-cv-03056-DMR Document 79-4 Filed 09/14/20 Page 2 of 14
                     (/)




                                                                                LEGAL

User Agreement (/legal/user_agreement)        Privacy Policy (/legal/privacy)      Cookie Policy (/legal/cookie)       Licenses (/legal/licenses)   Insurance (/legal/insurance)




                                         Market Data (/legal/market_data)       Trading Rules (/legal/trading_rules)      FAQ (/legal/faq)




                           C O I N B A S E - G L O B A L P R I VA C Y P O L I C Y


                           Last updated: July 31, 2020

                           We at Coinbase (defined below) respect and protect the privacy of visitors to our websites and our customers.
                           This Privacy Policy describes our information handling practices when you access our services, which include our
                           content on the websites located at coinbase.com (https://www.coinbase.com/), pro.coinbase.com
                           (https://pro.coinbase.com/), custody.coinbase.com (https://custody.coinbase.com/), or any other websites, pages,
                           features, or content we own or operate (collectively, the "Site(s)") or when you use the Coinbase mobile app, the
                           Coinbase Card App (as defined below), any Coinbase, Coinbase Pro, or Coinbase Custody API or third party
                           applications relying on such an API, and related services (referred to collectively hereinafter as "Services").

                           Please take a moment to read this Privacy Policy carefully. If you have any questions about this Policy, please
                           submit your request via our Support Portal at https://support.coinbase.com/customer/portal/emails/new
                           (https://support.coinbase.com/customer/portal/emails/new).




                           ACCEPTANCE OF THIS PRIVACY POLICY


                           By accessing and using our Services, you signify acceptance to the terms of this Privacy Policy. Where we require
                           your consent to process your personal information, we will ask for your consent to the collection, use, and
                           disclosure of your personal information as described further below. We may provide additional "just-in-time"
                           disclosures or information about the data processing practices of specific Services. These notices may
                           supplement or clarify our privacy practices or may provide you with additional choices about how we process your
                           data.

                           If you do not agree with or you are not comfortable with any aspect of this Privacy Policy, you should immediately
                           discontinue access or use of our Services.




                           CHANGES TO THIS PRIVACY POLICY


                           We may modify this Privacy Policy from time to time which will be indicated by changing the date at the top of this
                           page. If we make any material changes, we will notify you by email (sent to the email address specified in your
                           account), by means of a notice on our Services prior to the change becoming effective, or as otherwise required
                           by law.




                           OUR RELATIONSHIP TO YOU


                                                                                                                                                                             /
Case   4:20-cv-03056-DMR
 Coinbase                                 Document
          operates entities around the world                 79-4
                                             (collectively “CB”,         Filed
                                                                 “we”, “us”       09/14/20
                                                                            and “our”),              PageServices
                                                                                        in order to provide 3 of to14
  our customers. The following table describes which entity (or entities) you are contracting with:


   Where You Reside              Services Provided             Your Operating Entity         Contact Address

   Anywhere but the United       - Custodial services          Coinbase Custody              70 Sir John Rogerson's
   States                                                      International Limited         Quay
                                                               (unless otherwise indicated   Dublin 2,
                                                               in your service contract)     Ireland
                                                               Company No: 657718

   Anywhere but the United       - Fiat Wallet services        CB Payments. Ltd              5 Fleet Place,
   States                                                      Company No: 09708629          London,
                                                               FCA Register No: 900635       EC4M 7RD,
                                                                                             United Kingdom

   Anywhere but the United       - Digital Currency services   Coinbase UK, Ltd.             5 Fleet Place,
   States and Taiwan                                           Company No: 09083955          London,
                                                                                             EC4M 7RD,
                                                                                             United Kingdom

   Taiwan                        - Digital Currency services   Coinbase Singapore Pte.       One Marina Boulevard,
                                                               Ltd.                          #28-00, Singapore 018989
                                                               Unique Entity No.:
                                                               201935002N

   United States                 - Digital Currency services   Coinbase, Inc.                Coinbase, Inc.
                                 - Fiat Wallet services        CA Entity No.: C3548456       c/o C T Corporation
                                                                                             System
                                                                                             818 West Seventh St., Ste.
                                                                                             930
                                                                                             Los Angeles, California
                                                                                             90017

   United States                 - Custodial services          Coinbase Custody Trust        Coinbase Custody Trust
                                                               Company, LLC (unless          Company, LLC
                                                               otherwise indicated in your   c/o C T Corporation
                                                               service contract)             System
                                                               NYS License # 122506          28 Liberty Street
                                                                                             New York, New York
                                                                                             10005

   United States                 - Margin trading services     Coinbase Credit, Inc.         Coinbase Credit, Inc.
                                                               CA Entity No.: C4315976       c/o C T Corporation
                                                                                             System
                                                                                             818 West Seventh St., Ste.
                                                                                             930
                                                                                             Los Angeles, California
                                                                                             90017


  The CB operating entity you contract with determines the means and purposes of processing your personal
  information in relation to the Services provided to you (typically referred to as a “data controller”).

  You may be asked to provide personal information anytime you are in contact with any CB companies. The CB
  companies may share your personal information with each other and use it consistent with this Privacy Policy.
  They may also combine it with other information to provide and improve our products, services, and content
  (additional details below). For example, even if you do not reside in the United States (the “US”), your information
  may be shared with Coinbase, Inc. which provides global support for all Services including technical infrastructure,
  product development, security, compliance, fraud prevention, and customer support.

  If you have any questions about your CB Account, your personal information, or this Privacy Policy, please submit
  your request via our Support Portal (https://support.coinbase.com/customer/portal/emails/new).




  THE PERSONAL INFORMATION WE COLLECT


  Personal information is typically data that identifies an individual or relates to an identifiable individual. This
  includes information you provide to us, information which is collected about you automatically, and information we
  obtain from third parties. The definition of personal information depends on the applicable law based on your

                                                                                                                          /
Case
 physical4:20-cv-03056-DMR                    Document
          location. Only the definition that applies            79-4
                                                     to your physical       Filed
                                                                      location        09/14/20
                                                                               will apply to you under Page      4 of 14
                                                                                                       this Privacy
  Policy.



  Information you provide to us
  To establish an account and access our Services, we'll ask you to provide us with some important information
  about yourself. This information is either required by law (e.g. to verify your identity), necessary to provide the
  requested services (e.g. you will need to provide your bank account number if you'd like to link that account to
  CB), or is relevant for certain specified purposes, described in greater detail below. As we add new features and
  Services, you may be asked to provide additional information.

  Please note that we may not be able to serve you as effectively or offer you our Services if you choose not to
  share certain information with us. Any information you provide to us that is not required is voluntary.

  We may collect the following types of information from you:

      Personal Identification Information: Full name, date of birth, nationality, gender, signature, utility bills, photographs, phone
      number, home address, and/or email.
      Formal Identification Information: Government issued identity document such as Passport, Driver's License, National Identity
      Card, State ID Card, Tax ID number, passport number, driver's license details, national identity card details, visa information,
      and/or any other information deemed necessary to comply with our legal obligations under financial or anti-money laundering
      laws.
      Institutional Information: Employer Identification number (or comparable number issued by a government), proof of legal
      formation (e.g. Articles of Incorporation), personal identification information for all material beneficial owners.
      Financial Information: Bank account information, payment card primary account number (PAN), transaction history, trading
      data, and/or tax identification.
      Transaction Information: Information about the transactions you make on our Services, such as the name of the recipient,
      your name, the amount, and/or timestamp.
      Employment Information: Office location, job title, and/or description of role.
      Correspondence: Survey responses, information provided to our support team or user research team.




  Information we collect from you automatically
  To the extent permitted under the applicable law, we may collect certain types of information automatically, such as
  whenever you interact with the Sites or use the Services. This information helps us address customer support
  issues, improve the performance of our Sites and applications, provide you with a streamlined and personalized
  experience, and protect your account from fraud by detecting unauthorized access. Information collected
  automatically includes:

      Online Identifiers: Geo location/tracking details, browser fingerprint, operating system, browser name and version, and/or
      personal IP addresses.
      Usage Data: Authentication data, security questions, click-stream data, public social networking posts, and other data collected
      via cookies and similar technologies. Please read our Cookie Policy (https://www.coinbase.com/legal/cookie?locale%3Den-US)
      for more information.

  For example, we may automatically receive and record the following information on our server logs:

      How you came to and use the Services;
      Device type and unique device identification numbers;
      Device event information (such as crashes, system activity and hardware settings, browser type, browser language, the date
      and time of your request and referral URL);
      How your device interacts with our Sites and Services, including pages accessed and links clicked;
      Broad geographic location (e.g. country or city-level location); and
      Other technical data collected through cookies, pixel tags and other similar technologies that uniquely identify your browser.

  We may also use identifiers to recognize you when you access our Sites via an external link, such as a link
  appearing on a third party site.




  Information collected from third parties


  From time to time, we may obtain information about you from third party sources as required or permitted by
  applicable law. These sources may include:

      Public Databases, Credit Bureaus & ID Verification Partners: We obtain information about you from public databases and ID
      verification partners for purposes of verifying your identity in accordance with applicable law. ID verification partners like World-
      Check use a combination of government records and publicly available information about you to verify your identity. Such
      information may include your name, address, job role, public employment profile, credit history, status on any sanctions lists
      maintained by public authorities, and other relevant data. We obtain such information to comply with our legal obligations, such
      as anti-money laundering laws. In some cases, we may process additional data about you to assess risk and ensure our                    /
Case  4:20-cv-03056-DMR
   Services are not used fraudulently or for otherDocument                 79-4
                                                   illicit activities. In such        Filed
                                                                               instances,       09/14/20
                                                                                          processing is necessary forPage      5 ofto 14
                                                                                                                     us to continue
      perform our contractual obligations with you and others. World-Check's Privacy Policy, available at
      https://www.refinitiv.com/en/products/world-check-kyc-screening/privacy-statement/ (https://www.refinitiv.com/en/products/world-
      check-kyc-screening/privacy-statement/), describes its collection and use of personal data.
      Blockchain Data: We may analyze public blockchain data to ensure parties utilizing our Services are not engaged in illegal or
      prohibited activity under our Terms, and to analyze transaction trends for research and development purposes.
      Joint Marketing Partners & Resellers: For example, unless prohibited by applicable law, joint marketing partners or resellers
      may share information about you with us so that we can better understand which of our Services may be of interest to you.
      Advertising Networks & Analytics Providers: We work with these providers to provide us with de-identified information about
      how you found our Sites and how you interact with the Sites and Services. This information may be collected prior to account
      creation - for more information on how you can manage collection of this data, please see our Cookie Policy
      (https://www.coinbase.com/legal/cookie?locale%3Den-US).




  ANONYMIZED AND AGGREGATED DATA


  Anonymization is a data processing technique that modifies personal information so that it cannot be associated
  with a specific individual. Except for this section, none of the other provisions of this Privacy Policy applies to
  anonymized or aggregated customer data (i.e. information about our customers that we combine together so that it
  no longer identifies or references an individual customer).

  Coinbase may use anonymized or aggregate customer data for any business purpose, including to better
  understand customer needs and behaviors, improve our products and services, conduct business intelligence and
  marketing, and detect security threats. We may perform our own analytics on anonymized data or enable analytics
  provided by third parties.

  Types of data we may anonymize include, transaction data, click-stream data, performance metrics, and fraud
  indicators.




  HOW YOUR PERSONAL INFORMATION IS USED


  Our primary purpose in collecting personal information is to provide you with a secure, smooth, efficient, and
  customized experience. We generally use personal information to create, develop, operate, deliver, and improve
  our Services, content and advertising; and for loss prevention and anti-fraud purposes.

  We may use this information in the following ways:

  1) To maintain legal and regulatory compliance

  Most of our core Services are subject to laws and regulations requiring us to collect, use, and store your personal
  information in certain ways. For example, CB must identify and verify customers using our Services in order to
  comply with anti-money laundering laws across jurisdictions. This includes collection and storage of your photo
  identification. In addition, we use third parties to verify your identity by comparing the personal information you
  provide against third-party databases and public records. When you seek to link a bank account to your CB
  Account, we may require you to provide additional information which we may use in collaboration with service
  providers acting on our behalf to verify your identity or address, and/or to manage risk as required under
  applicable law. If you do not provide personal information required by law, we will have to close your account.

  2) To enforce our terms in our user agreement and other agreements

  CB handles sensitive information, such as your identification and financial data, so it is very important for us and
  our customers that we actively monitor, investigate, prevent, and mitigate any potentially prohibited or illegal
  activities, enforce our agreements with third parties, and/or prevent and detect violations of our posted user
  agreement or agreements for other Services. In addition, we may need to collect fees based on your use of our
  Services. We collect information about your account usage and closely monitor your interactions with our
  Services. We may use any of your personal information collected for these purposes. The consequences of not
  processing your personal information for such purposes is the termination of your account.

  3) To detect and prevent fraud and/or funds loss

  We process your personal information in order to help detect, prevent, and mitigate fraud and abuse of our
  services and to protect you against account compromise or funds loss.

  4) To provide Coinbase's Services


                                                                                                                                           /
Case   4:20-cv-03056-DMR
 We process                               Document
            your personal information to provide            79-4
                                                 the Services          Filed
                                                              to you. For     09/14/20
                                                                          example,            Page
                                                                                   when you want to store6funds
                                                                                                            of 14
  on our platform, we require certain information such as your identification, contact information, and payment
  information. We cannot provide you with Services without such information. Third parties such as identity
  verification services may also access and/or collect your personal information when providing identity verification
  and/or fraud prevention services.

  5) To provide Service communications

  We send administrative or account-related information to you to keep you updated about our Services, inform you
  of relevant security issues or updates, or provide other transaction-related information. Without such
  communications, you may not be aware of important developments relating to your account that may affect how
  you can use our Services. You may not opt-out of receiving critical service communications, such as emails or
  mobile notifications sent for legal or security purposes.

  6) To provide customer service

  We process your personal information when you contact us to resolve any questions, disputes, collect fees, or to
  troubleshoot problems. Without processing your personal information for such purposes, we cannot respond to
  your requests and ensure your uninterrupted use of the Services.

  7) To ensure quality control

  We process your personal information for quality control and staff training to make sure we continue to provide you
  with accurate information. If we do not process personal information for quality control purposes, you may
  experience issues on the Services such as inaccurate transaction records or other interruptions.

  8) To ensure network and information security

  We process your personal information in order to enhance security, monitor and verify identity or service access,
  combat spam or other malware or security risks and to comply with applicable security laws and regulations. The
  threat landscape on the internet is constantly evolving, which makes it more important than ever that we have
  accurate and up-to-date information about your use of our Services. Without processing your personal information,
  we may not be able to ensure the security of our Services.

  9) For research and development purposes

  We process your personal information to better understand the way you use and interact with Coinbase's
  Services. In addition, we use such information to customise, measure, and improve Coinbase's Services and the
  content and layout of our website and applications, and to develop new services. Without such processing, we
  cannot ensure your continued enjoyment of our Services.

  10) To enhance your experience

  We process your personal information to provide a personalized experience, and implement the preferences you
  request. For example, you may choose to provide us with access to certain personal information stored by third
  parties. Without such processing, we may not be able to ensure your continued enjoyment of part or all of our
  Services.

  11) To facilitate corporate acquisitions, mergers, or transactions

  We may process any information regarding your account and use of our Services as is necessary in the context of
  corporate acquisitions, mergers, or other corporate transactions. You have the option of closing your account if you
  do not wish to have your personal information processed for such purposes.

  12) To engage in marketing activities

  Based on your communication preferences, we may send you marketing communications (e.g. emails or mobile
  notifications) to inform you about our events or our partner events; to deliver targeted marketing; and to provide
  you with promotional offers. Our marketing will be conducted in accordance with your advertising marketing
  preferences and as permitted by applicable law.

  13) For any purpose

  We may disclose your personal information for any purpose you consent to.

  The following chart summarizes how we use the categories of personal information we collect from consumers:




                                                                                                                         /
Case   4:20-cv-03056-DMR
  Personal Information
                                   DocumentPurpose
                       Sources of Personal
                                            79-4 of Filed    09/14/20
                                                    Collecting
                                                                          Page 7 of 14
                                                                  Disclosure of Personal
  Category (see “The            Information                   Personal Information            Information (see “Why
  Personal Information We                                                                     We Share Personal
  Collect” heading above                                                                      Information With Other
  for more information)                                                                       Parties” heading below
                                                                                              for more information)

  (A) Identifiers such as       Information you provide us;   Sections 1, 2, 3, 4, 5, 6, 8,   - Third party identity
  Personal Identification       Information collected from    9, 11, 12                       verification services
  Information                   third parties                                                 - Financial institutions
                                                                                              - Service providers
                                                                                              - Professional advisors

  (B) Customer records such     Information you provide us;   Sections 1, 2, 5, 6, 11         - Third party identity
  as signature                  Information collected from                                    verification services
                                third parties                                                 - Financial institutions
                                                                                              - Service providers

  (C) Protected                 Information you provide us;   Section 1                       - Third party identity
  classifications under         Information collected from                                    verification services
  California and federal law,   third parties                                                 - Professional advisors
  including gender, age and
  citizenship

  (D) Commercial                Information you provide us;   Section 3, 4, 5, 6, 8, 9, 10,   - Third party identity
  information such as           Information we collect from   11, 12                          verification services
  records of services           you automatically;                                            - Financial institutions
  purchased, obtained, or       Information collected from                                    - Service providers
  considered                    third parties                                                 - Professional advisors

  (E) Biometric information     Information you provide us    Section 1                       - Third party identity
                                                                                              verification services
                                                                                              - Financial institutions

  (F) Usage Data                Information we collect from   Sections 2, 3, 4, 6, 7, 8, 9,   - Third party identity
                                you automatically             10, 12                          verification services
                                                                                              - Service providers
                                                                                              - Professional advisors

  (G) Online Identifiers        Information we collect from   Sections 1, 3, 9, 12            - Third party identity
                                you automatically                                             verification services
                                                                                              - Service Providers

  (H) Sensory data, such as     Not collected                 Not applicable                  Not applicable
  audio, electronic, visual
  information

  (I) Professional or           Information you provide us;   Sections 1, 12                  - Third party identity
  employment-related            Information collected from                                    verification services
  information                   third parties                                                 - Service providers

  (J) Inferences about          Information you provide us;   Sections 9, 10, 12              - Service providers
  preferences,                  IInformation we collect                                       - Professional advisors
  characteristics,              from you automatically
  predispositions, etc.


 We will not use your personal information for purposes other than those purposes we have disclosed to you,
 without your permission. From time to time, and as required under the applicable law, we may request your
 permission to allow us to share your personal information with third parties. You may opt out of having your
 personal information shared with third parties, or allowing us to use your personal information for any purpose that
 is incompatible with the purposes for which we originally collected it or subsequently obtained your authorization. If
 you choose to so limit the use of your personal information, certain features or CB Services may not be available
 to you.



 EEA Data Subjects

 Legal Bases for Processing your Information
 For individuals who are located in the European Economic Area, United Kingdom or Switzerland (collectively “EEA
 Residents”) at the time their personal data is collected, we rely on legal bases for processing your information
 under Article 6 of the EU General Data Protection Regulation (“GDPR”). We generally only process your data
 where we are legally required to, where processing is necessary to perform any contracts we entered with you (or
                                                                                                                          /
Case
 to take 4:20-cv-03056-DMR                    Document
         steps at your request prior to entering into a contract 79-4
                                                                 with you), Filed     09/14/20
                                                                            for our legitimate interestsPage    8 our
                                                                                                        to operate of 14
  business or to protect CB's or your, property, rights, or safety, or where we have obtained your consent to do so.
  Below is a list of the purposes described in our policy with the corresponding legal bases for processing.


   Section & Purpose of Processing                                      Legal Bases for Processing

   (2) To enforce our terms in our user agreement and other             Based on our contract with you or to take steps at your
   agreements                                                           request prior to entering into a contract.
   (4) To provide Coinbase's Services
   (5) To provide Service communications
   (6) To provide customer service
   (7) To ensure quality control

   (9) For research and development purposes                            Based on our legitimate interests. When we process your
   (10) To enhance your experience                                      personal data for our legitimate interests we always
   (11) To facilitate corporate acquisitions, mergers, or               ensure that we consider and balance any potential impact
   transactions                                                         on you and your rights under data protection laws.
   (12) To engage in direct marketing activities

   (1) To maintain legal and regulatory compliance                      Based on our legal obligations, the public interest, or in
   (3) To detect and prevent fraud and/or funds loss                    your vital interests.
   (8) To ensure network and information security

   (10) To enhance your experience                                      Based on your consent.
   (12) To engage in third party marketing activities
   (13) For any purpose



  Marketing
  Direct Marketing: Direct marketing includes any communications to you that are only based on advertising or
  promoting our products and services. We will only contact you by electronic means (email or SMS) based on our
  legitimate interests, as permitted by applicable law, or your consent. To the extent we can rely on legitimate
  interest under the applicable law, we will only send you information about our Services that are similar to those
  which were the subject of a previous sale or negotiations of a sale to you. If you are a new customer, we will
  contact you by electronic means for marketing purposes only if you have consented to such communication. If you
  do not want us to send you marketing communications, please go to your account settings to opt-out or submit a
  request via our Support Portal (https://support.coinbase.com/customer/portal/emails/new). You may raise such
  objection with regard to initial or further processing for purposes of direct marketing, at any time and free of
  charge. Direct marketing includes any communications to you that are only based on advertising or promoting our
  products and services.

  Third Party Marketing: We will obtain your express consent before we share your personal information with any
  third parties for marketing purposes.




  WHY WE SHARE PERSONAL INFORMATION WITH OTHER PARTIES


  We take care to allow your personal information to be accessed only by those who require access to perform their
  tasks and duties, and to share only with third parties who have a legitimate purpose for accessing it. CB will never
  sell or rent your personal information to third parties without your explicit consent. We will only share your
  information in the following circumstances:

      With third party identity verification services in order to prevent fraud. This allows CB to confirm your identity by comparing the
      information you provide us to public records and other third party databases. These service providers may create derivative
      data based on your personal information that can be used in connection with the provision of identity verification and fraud
      prevention services. For example:
          We may use Jumio Corporation or Jumio UK, Limited (collectively “Jumio”) to verify your identify by determining whether a
          selfie you take matches the photo in your government issued identity document. The information collected from your photo
          may include biometric data. Jumio's Privacy Policy, available at https://www.jumio.com/legal-information/privacy-
          policy/jumio-inc-privacy-policy-for-online-services/ (https://www.jumio.com/legal-information/privacy-policy/jumio-inc-
          privacy-policy-for-online-services/), describes its collection and use of personal information.
          We may use Sift Science, Inc. (“Sift”) to detect and prevent fraudulent activity on your account in real time. Information
          shared with Sift is treated by Sift in accordance with its Privacy Policy, available at https://sift.com/service-privacy
          (https://sift.com/service-privacy).
          If you are based in the US, CB may use Plaid, Inc. ("Plaid") to connect your Coinbase account with your bank account,
          verify your bank account and confirm your bank account balance prior to approving a transaction. Information shared with
          Plaid is treated by Plaid in accordance with its Privacy Policy, available at https://plaid.com/legal/#end-user-privacy-policy
          (https://plaid.com/legal/#end-user-privacy-policy).
      With financial institutions with which we partner to process payments you have authorized.
      With service providers under contract who help with parts of our business operations. Our contracts require these service
      providers to only use your information in connection with the services they perform for us, and prohibit them from selling your       /
Case   4:20-cv-03056-DMR
   information                                  Document
               to anyone else. Examples of the types                79-4
                                                     of service providers      Filed
                                                                          we may        09/14/20
                                                                                 share personal             Page
                                                                                                information with (other 9
                                                                                                                        thanof 14
      those mentioned above) include:
          Network infrastructure
          Cloud storage
          Payment processing
          Transaction monitoring
          Security
          Document repository services
          Customer support
          Internet (e.g. ISPs)
          Data analytics
          Information Technology
          Marketing
      With companies or other entities that we plan to merge with or be acquired by. You will receive prior notice of any change in
      applicable policies.
      With companies or other entities that purchase CB assets pursuant to a court-approved sale or where we are required to share
      your information pursuant to insolvency law in any applicable jurisdiction.
      With our professional advisors who provide banking, legal, compliance, insurance, accounting, or other consulting services in
      order to complete third party financial, technical, compliance and legal audits of our operations or otherwise comply with our
      legal obligations.
      With law enforcement, officials, or other third parties when we are compelled to do so by a subpoena, court order, or similar
      legal procedure, or when we believe in good faith that the disclosure of personal information is necessary to prevent physical
      harm or financial loss, to report suspected illegal activity, or to investigate violations of our User Agreement or any other
      applicable policies.

  If you establish a CB Account indirectly on a third party website or via a third party application, any information that
  you enter on that website or application (and not directly on a CB website) will be shared with the owner of the
  third party website or application and your information will be subject to their privacy policies.




  THIRD-PARTY SITES AND SERVICES


  If you authorize one or more third-party applications to access your CB Services, then information you have
  provided to CB may be shared with those third parties. A connection you authorize or enable between your CB
  account and a non-CB account, payment instrument, or platform is considered an “account connection.” Unless
  you provide further permissions, Coinbase will not authorize these third parties to use this information for any
  purpose other than to facilitate your transactions using CB Services. Please note that third parties you interact with
  may have their own privacy policies, and CB is not responsible for their operations or their use of data they collect.
  Information collected by third parties, which may include such things as contact details, financial information, or
  location data, is governed by their privacy practices and Coinbase is not responsible for unauthorized third-party
  conduct. We encourage you to learn about the privacy practices of those third parties.

  Examples of account connections include:

      Merchants: If you use your CB account to conduct a transaction with a third party merchant, the merchant may provide data
      about you and your transaction to us.
      Your Financial Services Providers: For example, if you send us funds from your bank account, your bank will provide us with
      identifying information in addition to information about your account in order to complete the transaction.

  Information that we share with a third-party based on an account connection will be used and disclosed in
  accordance with the third-party's privacy practices. Please review the privacy notice of any third-party that will gain
  access to your personal information. Coinbase is not responsible for such third party conduct.




  SPECIAL PROVISIONS RELATING TO COINBASE CARD USERS


  If you sign up to use the Digital Currency backed debit card Service (the “Coinbase Card”) provided by CB via the
  dedicated app for that Service (the “Coinbase Card App”), we will process your personal information in accordance
  with this Policy.

  In order to provide the Coinbase Card Service to you, we have partnered with Paysafe Financial Services Limited
  and Paysafe Payment Solution Limited (collectively “Paysafe”). Paysafe is the issuer of the Coinbase Card and is
  a member of the Visa and Mastercard card schemes, one of which will be used to enable your Coinbase Card to
  operate as a normal debit card. When you sign up on the Coinbase Card App you agree to Paysafe's own terms
  and conditions and Privacy Policy (available at https://www.paysafe.com/paysafegroup/privacy-policy/
  (https://www.paysafe.com/paysafegroup/privacy-policy/)), and as a result Paysafe will be an independent data
  controller in relation to the personal information they collect and hold relating to you.


                                                                                                                                       /
Case 4:20-cv-03056-DMR
 We may                                 Document
        at times need to share some of your               79-4 thatFiled
                                            personal information          09/14/20
                                                                    we control with Paysafe Page
                                                                                            to enable10  of 14
                                                                                                     us and
  Paysafe to provide you with the Coinbase Card Service. Where we do this, Paysafe will act as a data processor
  and only process your personal information to the extent necessary to enable us and Paysafe to provide the
  Coinbase Card Service to you.




  HOW WE PROTECT AND STORE PERSONAL INFORMATION


  We understand how important your privacy is, which is why CB maintains (and contractually requires third parties
  it shares your information with to maintain) appropriate physical, technical and administrative safeguards to protect
  the security and confidentiality of the personal information you entrust to us.

  We may store and process all or part of your personal and transactional information, including certain payment
  information, such as your encrypted bank account and/or routing numbers, in the US and elsewhere in the world
  where our facilities or our service providers are located. We protect your personal information by maintaining
  physical, electronic, and procedural safeguards in compliance with the applicable laws and regulations.

  For example, we use computer safeguards such as firewalls and data encryption, we enforce physical access
  controls to our buildings and files, and we authorize access to personal information only for those employees who
  require it to fulfill their job responsibilities. Full credit card data is securely transferred and hosted off-site by
  payment vendors like Worldpay, (UK) Limited, Worldpay Limited, or Worldpay AP Limited (collectively “Worldpay”)
  in compliance with Payment Card Industry Data Security Standards (PCI DSS). This information is not accessible
  to CB or Coinbase staff. For more information about how Worldpay stores and uses your information, please see
  Worldpay's Privacy Policy at https://www.worldpay.com/uk/worldpay-privacy-notice
  (https://www.worldpay.com/uk/worldpay-privacy-notice).

  However, we cannot guarantee that loss, misuse, unauthorized acquisition, or alteration of your data will not occur.
  Please recognize that you play a vital role in protecting your own personal information. When registering with our
  Services, it is important to choose a password of sufficient length and complexity, to not reveal this password to
  any third-parties, and to immediately notify us if you become aware of any unauthorized access to or use of your
  account.

  Furthermore, we cannot ensure or warrant the security or confidentiality of information you transmit to us or
  receive from us by Internet or wireless connection, including email, phone, or SMS, since we have no way of
  protecting that information once it leaves and until it reaches us. If you have reason to believe that your data is no
  longer secure, please contact us using the contact information provided in this Privacy Policy.




  RETENTION OF PERSONAL INFORMATION


  We store your personal information securely throughout the life of your CB Account. We will only retain your
  personal information for as long as necessary to fulfil the purposes for which we collected it, including for the
  purposes of satisfying any legal, accounting, or reporting obligations or to resolve disputes. While retention
  requirements vary by jurisdiction, information about our typical retention periods for different aspects of your
  personal information are described below.

      Personal information collected to comply with our legal obligations under financial or anti-money laundering laws may be
      retained after account closure for as long as required under such laws.
      Contact Information such as your name, email address and telephone number for marketing purposes is retained on an ongoing
      basis until you unsubscribe. Thereafter we will add your details to our suppression list to ensure we do not inadvertently market
      to you.
      Content that you post on our website such as support desk comments, photographs, videos, blog posts, and other content may
      be kept after you close your account for audit and crime prevention purposes (e.g. to prevent a known fraudulent actor from
      opening a new account).
      Recording of our telephone calls with you may be kept for a period of up to six years.
      Information collected via technical means such as cookies, webpage counters and other analytics tools is kept for a period of up
      to one year from expiry of the cookie.




  CHILDREN'S PERSONAL INFORMATION


  We do not knowingly request to collect personal information from any person under the age of 18. If a user
  submitting personal information is suspected of being younger than 18 years of age, CB will require the user to
  close his or her account and will not allow the user to continue using our Services. We will also take steps to
                                                                                                                                          /
Case
 delete4:20-cv-03056-DMR                  Document
       the information as soon as possible. Please notify us79-4      Filed
                                                            if you know of any 09/14/20
                                                                               individuals underPage    1118 of 14
                                                                                                the age of
   using our Services so we can take action to prevent access to our Services.




   CROSS BORDER TRANSFERS


   To facilitate our global operations, CB may transfer, store, and process your information within our family of
   companies, partners, and service providers based throughout the world, including Ireland, Japan, the UK, the US,
   the Philippines, and possibly other countries. We contractually obligate recipients of your personal information to
   agree to at least the same level of privacy safeguards as required under applicable data protection laws. By
   communicating electronically with CB, you acknowledge and agree to your personal information being processed
   in this way.

   If you have a complaint about our privacy practices and our collection, use or disclosure of personal information
   please submit your request via our Support Portal (https://support.coinbase.com/customer/portal/emails/new).



   Data transferred out of the EU
   We rely primarily on Model Contractual Clauses approved by the European Commission to facilitate the
   international transfer of personal information collected in the EEA, the United Kingdom and Switzerland
   (“European Personal Information”), and any onward transfer of such information to the extent the recipients of the
   European Personal Information are located in a country that the EU considers to not provide an adequate level of
   data protection. This includes transfers from our EU-based CB operating entities to our US-based operating entity,
   Coinbase, Inc. We may also rely on an adequacy decision of the European Commission confirming an adequate
   level of data protection in the jurisdiction of the party receiving the information.

   Coinbase, Inc. is responsible for the processing of personal Iinformation it receives and subsequently transfers to
   a third party acting as an agent on its behalf. Before we share your information with any third party, Coinbase, Inc.
   will enter into a written agreement that the third party provides at least the same level of protection for the personal
   information as required under applicable data protection laws.

   Coinbase, Inc., also participates in and has certified its compliance with the EU-US Privacy Shield Framework.
   Under the Privacy Shield Framework, Coinbase, Inc. is subject to the authority of the Federal Trade Commission.
   To learn more about the Privacy Shield Framework, visit the U.S. Department of Commerce's Privacy Shield List at
   https://www.privacyshield.gov (https://www.privacyshield.gov/).

   European data subjects with inquiries or complaints relating to our Privacy Shield certifications should first contact
   CB via our Support Portal (https://support.coinbase.com/customer/portal/emails/new) or by emailing
   dpo@coinbase.com (mailto:dpo@coinbase.com). (mailto:dpo@coinbase.com) If we are unable to resolve your
   complaint or dispute, you may refer your complaint to our designated independent dispute resolution mechanism,
   the International Centre for Dispute Resolution ("ICDR"), operated by the American Arbitration Association
   ("AAA"). For more information and to file a complaint, you may contact the International Centre for Dispute
   Resolution by phone at +1.212.484.4181, or by visiting the website https://go.adr.org/privacyshield.html
   (https://go.adr.org/privacyshield.html).

   If your Privacy Shield complaint cannot be resolved through the above channels, under certain conditions, you
   may invoke binding arbitration for some residual claims not resolved by other redress mechanisms. See Privacy
   Shield Annex 1 at https://www.privacyshield.gov/article?id=ANNEX-I-ntroduction
   (https://www.privacyshield.gov/article?id%3DANNEX-I-ntroduction).




   YOUR PRIVACY RIGHTS


   Depending on applicable law where you reside, you may be able to assert certain rights related to your personal
   information identified below. If any of the rights listed below are not provided under law for your operating entity or
   jurisdiction, CB has absolute discretion in providing you with those rights.

   Your rights to personal information are not absolute. Depending upon the applicable law, access may be denied:
   (a) when denial of access is required or authorized by law; (b) when granting access would have a negative
   impact on another's privacy; (c) to protect our rights and properties; (d) where the request is frivolous or vexatious,
   or for other reasons.

      Access and portability. You may request that we provide you a copy of your personal information held by us. This information
      will be provided without undue delay subject to a potential fee associated with gathering of the information (as permitted by
      law), unless such provision adversely affects the rights and freedoms of others. In certain circumstances, you may request to
                                                                                                                                      /
Casereceive
       4:20-cv-03056-DMR                         Document
            your personal information in a structured,             79-4
                                                       commonly used         Filed 09/14/20
                                                                     and machine-readable                 Page
                                                                                          format, and to have        12your
                                                                                                              us transfer of 14
       personal information directly to another data controller.
       Rectification of incomplete or inaccurate personal information. You may request us to rectify or update any of your
       personal information held by CB that is inaccurate. You may do this at any time by logging in to your account and clicking the
       Profile or My Account tab.
       Erasure. You may request to erase your personal information, subject to applicable law. If you close your CB Account, we will
       mark your account in our database as "Closed," but will keep certain account information, including your request to erase, in our
       database for a period of time as described above. This is necessary to deter fraud, by ensuring that persons who try to commit
       fraud will not be able to avoid detection simply by closing their account and opening a new account, and to comply with CB's
       legal obligations. However, if you close your account, your personal information will not be used by us for any further purposes,
       nor shared with third parties, except as necessary to prevent fraud and assist law enforcement, as required by law, or in
       accordance with this Privacy Policy.
       Withdraw consent. To the extent the processing of your personal information is based on your consent, you may withdraw your
       consent at any time. Your withdrawal will not affect the lawfulness of CB's processing based on consent before your withdrawal.
       Restriction of processing. In some jurisdictions, applicable law may give you the right to restrict or object to us processing
       your personal information under certain circumstances. We may continue to process your personal information if it is necessary
       for the defense of legal claims, or for any other exceptions permitted by applicable law.
       Automated individual decision-making, including profiling. CB relies on automated tools to help determine whether a
       transaction or a customer account presents a fraud or legal risk. In some jurisdictions, you have the right not to be subject to a
       decision based solely on automated processing of your personal information, including profiling, which produces legal or
       similarly significant effects on you, save for the exceptions applicable under relevant data protection laws.




   How to make a privacy request
   You can make privacy rights requests relating to your personal information by going to your Privacy Rights
   Dashboard (https://www.coinbase.com/settings/privacy-rights) or, if you cannot access the Dashboard, by
   contacting us via our Support Portal (https://support.coinbase.com/customer/portal/emails/new). Our Privacy
   Rights Dashboard also allows you to set your communication preferences and make individual rights requests
   relating to your personal information. We strongly encourage you to make any individual rights requests through
   the Privacy Rights Dashboard because it ensures that you have been authenticated already (based on the KYC
   information you have provided to open your account and by providing the necessary login credentials and multi-
   factor authentication to access the account). Otherwise, when we receive an individual rights request via other
   intake methods, we may take steps to verify your identity before complying with the request to protect your privacy
   and security.



   How to lodge a complaint
   If you believe that we have infringed your rights, we encourage you to first submit a request via our Support Portal
   (https://support.coinbase.com/customer/portal/emails/new) so that we can try to resolve the issue or dispute
   informally. If that does not resolve your issue, you may contact the CB Data Protection Officer at
   dpo@coinbase.com (mailto:dpo@coinbase.com).

   If you reside in the EU, you can file a complaint with the International Centre for Dispute Resolution by phone at
   +1.212.484.4181, or by visiting the website http://info.adr.org/safeharbor (http://info.adr.org/safeharbor), or your
   relevant data protection authority.

   In the UK, the relevant data protection authority is Information Commissioner's Office, Wycliffe House, Water Lane,
   Wilmslow, Cheshire, SK9 5AF, 0303 123 1113, casework@ico.org.uk (mailto:casework@ico.org.uk).

   In Ireland, the relevant data protection authority is the Data Protection Commission, Canal House, Station Road,
   Portarlington, R32 AP23 Co. Laois; phone: +353 (0761) 104 800; LoCall: 1890 25 22 31; Fax: +353 57 868 4757;
   email: info@dataprotection.ie (mailto:info@dataprotection.ie)




   CALIFORNIA PRIVACY RIGHTS


   In addition to the rights provided for above, if you are a California resident, you have the right to request
   information from us regarding whether we share certain categories of your personal information with third parties
   for the third parties' direct marketing purposes. To the extent we share you personal information in this way, you
   may receive the following information:

       (a) the categories of information we disclosed to third parties for the third parties' direct marketing purposes during the
       preceding calendar year; and
       (b) the names and addresses of third parties that received such information, or if the nature of their business cannot be
       determined from the name, then examples of the products or services marketed.

   Effective January 1, 2020, pursuant to the California Consumer Privacy Act of 2018 (“CCPA”), California residents
   have certain rights in relation to their personal information, subject to limited exceptions. Any terms defined in the
   CCPA have the same meaning when used in this California Privacy Rights section.                                                          /
                               CaseFor4:20-cv-03056-DMR                        Document
                                       personal information collected by us during the preceding 1279-4      Filed
                                                                                                   months that          09/14/20
                                                                                                               is not otherwise subject to anPage
                                                                                                                                              exception,13   of 14
                                                                                                                                                         California
                                      residents have the right to access and delete their personal information. CB will not discriminate against those who exercise
                                      their rights. Specifically, if you exercise your rights, we will not deny you services, charge you different prices for services or
                                      provide you a different level or quality of services.
                                      To the extent we sell your personal information to third parties, you also have the right to request that we disclose to you: (i) the
                                      categories of your personal information that we sold, and (ii) the categories of third parties to whom your personal information
                                      was sold. You have the right to direct us not to sell your personal information. CB does not sell your personal information in
                                      its ordinary course of business and will never sell your personal information to third parties without your explicit
                                      consent.

                                  Should CB engage in any of the activities listed in this section, your ability to exercise these rights will be made
                                  available to you in your account settings. You can exercise your rights by going to your Privacy Rights Dashboard
                                  (https://www.coinbase.com/settings/privacy-rights) or contacting us via our Support Portal
                                  (https://support.coinbase.com/customer/portal/emails/new) so that we may consider your request.

                                  If you are a California resident, you may designate an authorized agent to make a request to access or a request
                                  to delete on your behalf. We will respond to your authorized agent's request if they submit proof that they are
                                  registered with the California Secretary of State to be able to act on your behalf, or submit evidence you have
                                  provided them with power of attorney pursuant to California Probate Code section 4000 to 4465. We may deny
                                  requests from authorized agents who do not submit proof that they have been authorized by you to act on their
                                  behalf, or are unable to verify their identity.




                                  HOW TO CONTACT US


                                  If you have questions or concerns regarding this Privacy Policy, or if you have a complaint, please contact us on
                                  our Support page (https://support.coinbase.com/), at dpo@coinbase.com (mailto:dpo@coinbase.com), or by
                                  writing to us at the address of your operating entity (provided above).




                   (/)
© 2020 Coinbase


Products
Buy/Sell Digital
Currency (/)
Coinbase Pro
(https://pro.coinbase.com)
Coinbase Prime
(https://prime.coinbase.com)
Developer Platform
(https://developers.coinbase.com)
Coinbase Commerce
(https://commerce.coinbase.com)

Learn
Buy Bitcoin (/buy-
bitcoin)
Buy Bitcoin Cash (/buy-
bitcoincash)
Buy Ethereum (/buy-
ethereum)
Buy Litecoin (/buy-
litecoin)
Supported Countries
(/places)
Status
(http://status.coinbase.com)

Company
About (/about)
Careers (/careers)
Press (/press)
Legal & Privacy
Support
(https://support.coinbase.com)

Social
Blog
(http://blog.coinbase.com)
                                                                                                                                                                              /
Twitter                          Case 4:20-cv-03056-DMR Document 79-4 Filed 09/14/20 Page 14 of 14
(https://twitter.com/coinbase)
Facebook
(https://www.facebook.com/Coinbase)

Language




                                                                                                     /
